Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s response and amendments to the claims received on 07/06/2022 have been acknowledged. Claims 1 and 3 have been amended. Applicant’s amendments to the claims overcome rejections made under 35 U.S.C. 112(a) previously set forth in the Non-Final Rejection mailed on 03/29/2022. 
		Election/Restrictions
Claims 1-10 and 25 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 12, 14-17, and 23-24, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 09/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11, 14-17, 20-21, 23, and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
The claims are broadly drawn to a method of reversing the anticoagulant effect of an anti-FXI/FXIa antibody in a patient treated with the anti-FXI/FXIa antibody or antigen-binding fragment with the claimed reversal binding agents. 
The specification teaches the generation of several Fab (IDT1-IDT10) and full-length IgG (IDT11 and IDT12) antibodies against the factor XI/XIa antibody NOV1401, specifically (Example 1). The anti-NOV1401 Fabs reduce NOV1401 binding to its antigen FXIa and therefore compete with FXIa for binding to NOV1401 (Example 3). Further, the anti-NOV1401 Fabs and IgG antibodies reversed the anticoagulant activity of NOV1401 in human plasma (Example 4), blocking the ability of NOV1401 to prolong clotting times in the aPTT assay (Para. 00315-00324) and increasing thrombin generation in human plasma incubated with NOV1401 (Para. 00325-00338).
The specification, however, does not provide any working example demonstrating that 1) the claimed anti-idiotype antibodies are capable of binding to an anti-FIX/FIXa antibody other than NOV1401. Additionally, it should be noted that degenerate binding of the same structural motif by antibodies does not require the existence of sequence homology at any of their CDRs or other chemical similarities at the antigen-binding sites; side chain mobility of epitope residues can confer steric and electrostatic complementarity to differently shaped combining sites, allowing functional mimicry to occur (Lescar et al., see entire document, in particular Abstract and Discussion) (Lescar, Julien, et al. Journal of Biological Chemistry 270.30 (1995): 18067-18076, of record). Given that degenerate binding of the same epitope by antibodies having structurally different antigen-binding regions can occur, artisans would reasonably conclude that the claimed reversal binding agents is not capable of reversing the anticoagulant activity of all therapeutic anti-FXI/FXIa antibodies besides NOV1401. 
Therefore, while the specification is enabling for the use of the claimed reversal binding agents for reversing the anticoagulant activity of the anti-FXI/FXIa antibody NOV1401 in a patient treated with NOV1401, it does not reasonably enable one of ordinary skill in the art to use the claimed reversal binding agents to reverse the anti-coagulant activity of every therapeutic anti-FXI/FXIa antibody.  As such, artisans would not reasonably expect the claimed reversal binding agents to be able to bind to other anti-FIX/FIXa antibodies absent of evidence to the contrary provided in the specification. Thus, the specification does not reasonably enable artisans to make and use the claimed reversal binding agents that bind to other anti-FIX/FXIa antibodies besides NOV1401 commensurate in scope of the claims.  
Response to Arguments
Applicant’s arguments, filed 07/06/2022, with respect to rejections made under 35 U.S.C. 112(a), 35 U.S.C. 102, and Double Patenting have been fully considered and are persuasive.  The rejections of 03/29/2022 have been withdrawn. 

Conclusion
Claims 1-10 and 25 are allowable. Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 11, 14-17, 20-21, 23, and 24 are not allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIA TAYLOR whose telephone number is (571)272-6336. The examiner can normally be reached 8:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on (571) 272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIA E TAYLOR/Examiner, Art Unit 1644                                                                                                                                                                                                        
/MICHAEL SZPERKA/Primary Examiner, Art Unit 1644